Mr. Justice Dunn delivered the opinion of the court: The only question presented by this appeal is -whether an additional county tax of five cents on each $100 levied pursuant to a vote of the people on the proposition to levy such tax for the purpose of building an addition to the county hospital and erecting a small building for consumptive patients at the county farm should have been scaled under the provisions óf section 2 of “An act concerning the levy and extension of taxes,” as amended June 29, 1909. (Laws of 1909, p. 323.) That section requires the county clerk to reduce proportionately the tax levies, exclusive of certain taxes which are expressly excepted, in any taxing district or municipality in which such tax levies, exclusive of those so expressly excepted, exceed three per cent of the assessed valuation, provided that in counties having a population less than three hundred thousand the rate of levy for county purposes shall not be reduced below forty-five cents on the $100 valuation. It was stipulated that under the law there should be a reduction of 56.14 per cent of all taxes subject to reduction; that the proposition submitted to the voters to levy the additional tax mentioned was carried; that the county clerk scaled the county tax rate, not including the additional five cents, to the minimum of forty-five cents but did not scale the additional tax, and extended a county tax rate of fifty cents on each $100, consisting of the said minimum rate of 'forty-five cents and the additional tax of five cents. The stipulation states that the question submitted is whether ,6r not the five cent rate voted for should have been scaled. The language of the statute answers the question. The taxes excepted from reduction are State, village, levee, school building, high school and road and bridge taxes, certain bonded indebtedness taxes, and taxes levied pursuant to the mandate or judgment of any court of record on any bonded indebtedness. County taxes levied pursuant to a popular vote are not excepted. The county court erred in rendering judgment against the appellant, and its judgment is reversed. Judgment reversed.